Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150201                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  RAYMOND ROY SMITH,                                                                                 Richard H. Bernstein,
          Plaintiff-Appellee,                                                                                        Justices

  v                                                                SC: 150201
                                                                   COA: 313627
                                                                   Oakland CC: 2011-120511-NI
  PORTIA LYNN REILLY,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the August 28, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2015
           a0513
                                                                              Clerk